DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 02 May 2022 has been entered. Claims 1-14 have been amended. No claims have been cancelled. Claim 16 has been added. Claims 1-16 are still pending in this application, with claim 1 being independent. The Drawing Objections set forth in the previous Non-Final Office Action mailed 01 February 2022 are overcome by Applicant’s amendments and remarks filed 02 May 2022. The Claim Objections set forth in the previous Non-Final Office Action mailed 01 February 2022 are overcome by Applicant’s amendments. The 112(a) Rejections set forth in the previous Non-Final Office Action mailed 01 February 2022 are overcome by Applicant’s amendments.

Claim Objections
Claim 12 is objected to because of the following informalities:
In claim 12, lines 1-3, “…wherein said locating pins or the rigid part of said locating pins is integrally formed with the one-piece optical part and the support that includes said locating orifices…,” should read: --…wherein said locating pins or the rigid part of said locating pins is integrally formed with the one-piece optical part, and wherein the support embodiment presented in the instant drawings and corresponding description (i.e. neither the locating pins nor the rigid part of said locating pins are integrally formed with the support that includes the locating orifices).
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN 107525005 A, herein referred to as: Zhang).
Regarding claim 1, Zhang discloses a light module of a motor vehicle lighting or signaling device (Figs. 1-5), comprising: at least one light source (2-1) mounted on a support (2); an optical unit (1) that interfaces with the light source (via 1-3 and 1-4) through the support (2, via 2-3 and 2-4) that is configured to form a light beam (a light beam emitted from the concave emission surface of 1); a locating system (1-3 and 1-4) comprising a number of locating pins (1-3 and 1-4) inserted into a number of respective locating orifices (2-2 and 2-4), wherein a portion of the locating orifices (2-2 and 2-4) are shaped slightly oblong (as shown in Figs. 3 and 5, i.e. a portion of the locating orifices 2-2 and 2-4 are slightly oblong, i.e. are elongated in shape) such that the respective number of locating pins (1-4) that mate with the portion of the locating orifices (2-4) are provided clearance play between the respective locating pins and locating orifices upon interface of the support with the optical unit (as shown in Fig. 5, i.e. the oblong shape of the orifice 2-4, as well as the dimension of the locating pin 1-4 provides for clearance play to allow the pins to be flexed within the locating orifices and removed if so desired), the support (2, as shown in Fig. 3) being provided with at least one of said locating pins or at least one of said locating orifices (the support 2 comprises said locating orifice), the optical unit (1) being provided with at least one said number of counterpart locating orifices or at least one said number of counterpart locating pins (the optical unit 1 comprises said locating pin 1-3 and 1-4, as shown in Fig. 2); wherein said number of the locating pins (1-3 and 1-4) includes opposing face parts (each of the locating pins 1-3 and 1-4 comprises a portion which faces another, and thus includes opposing face parts), where one of the parts is a rigid part (1-3) and an other of the parts is a flexible part (1-4), the one part being more rigid than the other of the parts (1-4).  
Regarding claim 2, Zhang discloses (Figs. 1-5) the flexible part (1-4) is elastic (1-4 is a hook and is thus to an inherent degree, elastic) and arranged (as shown in Fig. 2) so that the flexible part presses the rigid part against an edge of a locating orifice (flexible parts 1-4 flex inward to enter 2-4, thus pushing at least on a portion of 1-3, which will push 1-3 towards a respective edge of orifice 2-2. Therefore, the flexible part 1-4 is elastic and arranged so that it presses the rigid part 1-3 against an edge of the locating orifice 2-2).  
Regarding claim 10, Zhang discloses (Figs. 1-5) the rigid part comprises a first rigid bearing zone (the lower surface of the protuberance on 1-3) pressed against a portion of the optical unit and the support (2) that includes a corresponding locating orifice (2-3, 2-4), the portion being separate from edges of the corresponding locating orifice (as shown in Figs. 1-5).  
Regarding claim 11, Zhang discloses (Figs. 1-5) the optical unit comprises a one-piece optical unit (as shown in Figs. 1, 2, and 5) comprising a number of collimators (1-1), a cut-off member (the top surface of 1, formed to shape the beam emitted through the curved surface of 1) and an output member (the curved surface of 1) are arranged so that a number of light rays emitted by the corresponding light source are shaped so as to form a cut-off beam (upon emission of light from the light source, the collimators 1-1, cut-off member formed by the top surface of 1, and the output member formed by the curved output surface of 1 will shape the light rays emitted by the corresponding light source so as to form a cut-off beam).  
Regarding claim 12, Zhang discloses (Figs. 1-5) said locating pin (1-3, 1-4) or the rigid part of said locating pins is integrally formed with the one-piece optical part (as shown in Figs. 1, 2, and 5) and the support (2) that includes said locating orifice (as shown in Figs. 3-4).  
Regarding claim 13, Zhang discloses (Figs. 1-5) said locating pins (1-3, 1-4) are arranged around a number of collimators (1-1, as shown in Figs. 1, 2, and 5).  
Regarding claim 15, Zhang discloses (Figs. 1-5) a vehicle lighting or signaling device (entire document, e.g. see the title) comprising a light module according to claim 1 (as outlined above for claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Steen et al. (US 2005/0169002 A1, herein referred to as: Steen).
Regarding claim 3, Zhang does not explicitly teach that at least one of the locating pins is a split pin comprising a slot that separates the flexible part and the rigid parts from each other.
Steen teaches or suggests (Figs. 8-11) at least one of the locating pins (86, 98, and 88, 100) is a split pin (as shown in Fig. 8) comprising a slot (the slot between 98 and 86 and 100 and 88, respectively) that separates the flexible part and the rigid parts from each other (as shown in Fig. 8).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Zhang and incorporated the teachings of at least one of the locating pins is a split pin comprising a slot that separates the flexible part and the rigid parts from each other, such as taught or suggested by Steen, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of elastically coupling the locating pins to the locating orifices, and/or reduce the size of the coupling features (i.e. by integrally forming the locating pins of Zhang, or forming the rigid and flexible parts of the locating pins in closer proximity to one another, thereby reducing space required for said flexible and rigid parts).
Regarding claim 4, Zhang does not explicitly teach that the rigid part includes a reinforcing protuberance that is fixed to the portion of the optical 2Application No. 17/276,880unit from which a corresponding locating pin protrudes and is arranged so that the rigid part opposes a force in a transverse direction to the slot.
Steen teaches or suggests (Figs. 8-11) the rigid part (98, 100) includes a reinforcing protuberance (the protuberance extending from the rear of 98 or 100, perpendicular to the body of 98 or 100, on an opposite side of 86 or 88, respectively, as shown in Fig. 8) that is fixed to the portion of the optical unit from which a corresponding locating pin protrudes (at a base 92 thereof, as shown in Fig. 8) and is arranged so that the rigid part opposes a force in a transverse direction to the slot (this feature is an inherent feature to the position and shape of the rigid part, i.e. applying a force transverse to the direction the slot extends from 92 to the base of 100 or 98, respectively, will be opposed by the protuberance thereon).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Zhang and incorporated the teachings of the rigid part includes a reinforcing protuberance that is fixed to the portion of the optical 2Application No. 17/276,880unit from which a corresponding locating pin protrudes and is arranged so that the rigid part opposes a force in a transverse direction to the slot, such as taught or suggested by Steen, so as to improve the coupling features of the rigid part and flexible part, and/or improve or otherwise increase the longevity of the device (i.e. by providing a feature to reinforce the rigid part).
Regarding claim 5, Zhang does not explicitly teach that the reinforcing protuberance has a first rigid bearing zone enabling location in a direction orthogonal to the support in a vertical direction.
Steen teaches or suggests (Figs. 8-11) the reinforcing protuberance has a first rigid bearing zone (the outer vertical wall of said protuberance, facing 104 or 102) enabling location in a direction orthogonal to the support in a vertical direction (as shown in Fig. 8).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Zhang and incorporated the teachings of the reinforcing protuberance has a first rigid bearing zone enabling location in a direction orthogonal to the support in a vertical direction, such as taught or suggested by Steen, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of elastically coupling the locating pins to the locating orifices.
Regarding claim 6, Zhang does not explicitly teach that the light module comprises at least two split locating pins, the respective slots of which are aligned in an alignment direction.
Steen teaches or suggests (Figs. 8-11) the light module comprises at least two split locating pins (86, 98, and 88, 100), the slots of which are aligned in an alignment direction (each slot is aligned on a direction extending lengthwise from end to end of the light module shown in Fig. 8).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Zhang and incorporated the teachings of the light module comprises at least two split locating pins, the respective slots of which are aligned in an alignment direction, such as taught or suggested by Steen, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of elastically coupling the locating pins to the locating orifices. 
Regarding claim 7, Zhang teaches or suggests (Figs. 1-5) the light module comprises at least three locating pins (as shown in Figs. 2 and 5), a third locating pin being aligned at a distance from the alignment direction (as shown in Figs. 2 and 5, i.e. at least a third locating pin is aligned a distance from an alignment direction of two locating pins).
Zhang does not explicitly teach that said third locating pin is a split pin.
Steen teaches or suggests (Figs. 8-11) locating pins (86, 98, and 88, 100) formed as split pins (as shown in Fig. 8).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Zhang and incorporated the teachings of a split pin for the third pin, such as taught or suggested by Steen, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of elastically coupling the locating pins to the locating orifices, and/or reduce the size of the coupling features (i.e. by integrally forming the locating pins of Zhang, or forming the rigid and flexible parts of the locating pins in closer proximity to one another, thereby reducing space required for said flexible and rigid parts).
Regarding claim 8, Zhang does not explicitly teach that the flexible part of at least one of the locating pins is a leaf spring arranged so that the stress thereof increases as it gets closer to the rigid part.
Steen teaches or suggests (Figs. 8-11) the flexible part (86 and 88) of at least one of the locating pins is a leaf spring (as shown in Figs. 8-11, the structure of 86 and 88 is that of a leaf spring) arranged so that the stress thereof increases as it gets closer to the rigid part (as 86 or 88 is forced toward respective portions 98 or 100, respective flexible parts 86 or 88 will have increased stress in the direction of motion toward said respective portions 98 or 100 urging against staid motion).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Zhang and incorporated the teachings of the flexible part of at least one of the locating pins is a leaf spring arranged so that the stress thereof increases as it gets closer to the rigid part, such as taught or suggested by Steen, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of elastically coupling the locating pins to the locating orifices. 
Regarding claim 14, Zhang does not explicitly teach that said locating orifices or said locating pins are arranged so that: the locating pins have a first clearance play with edges of corresponding locating orifices in a direction of displacement of the flexible part towards the rigid part, the locating pins are either each in contact with the edges of the corresponding locating orifices in a direction transverse to this direction of displacement, or have a second clearance play with edges of the corresponding locating orifices, where the first clearance play is greater than the second clearance play.
Steen teaches or suggests (Figs. 8-11) said locating orifices (said holes in 20 corresponding to 86, 98, and 88, 100) or said locating pins (86, 98, and 88, 100) are arranged so that: the locating pins have a first clearance play with edges of corresponding locating orifices in a direction of displacement of the flexible part towards the rigid part (a play or range of movement as determined by the slot between the respective rigid parts and flexible parts, as shown in Fig. 8), the locating pins (86, 98, and 88, 100) are either each in contact with the edges of the corresponding locating orifices in a direction transverse to this direction of displacement (the flexible parts of the locating pins can contact an edge of the respective orifices as they are inserted into the orifices formed by the holes in 20, thereby causing 86 and 88 to bend within a play or range of movement allotted by the slot between the flexible and rigid parts), or have a second clearance play with edges of the corresponding locating orifices (a second play or range of movement formed between the sidewalls of 98 and 100, extending transversely to said protuberance), where the first clearance play is greater than the second clearance play (in a position in which the optical unit is coupled to the support 20, the flexible portions are either of in contact with the orifice of the support, or behind the orifice of the support and in contact with an inner side of the support. In either case, the first play formed by the slot can be compressed so as to release the optical unit from the support. Therefore, the first play is greater than the second play).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Zhang and incorporated the teachings of said locating orifices or said locating pins are arranged so that: the locating pins have a first clearance play with edges of corresponding locating orifices in a direction of displacement of the flexible part towards the rigid part, the locating pins are either each in contact with the edges of the corresponding locating orifices in a direction transverse to this direction of displacement, or have a second clearance play with edges of the corresponding locating orifices, where the first clearance play is greater than the second clearance play, such as taught or suggested by Steen, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of elastically coupling the locating pins to the locating orifices. 
Regarding claim 16, Zhang does not explicitly teach that the opposing face parts are configured to be flexible and arranged so that the opposing face parts press against an edge of a locating orifice.
Steen teaches or suggests (Figs. 8-11) that the opposing face parts (opposing faced parts of 88 and 100, and 86 and 98) are configured to be flexible (88 and 86 are flexible relative to 100 and 98, respectively, additionally, 100 and 98 have at least some degree of flexibility) and arranged so that the opposing face parts press against an edge of a locating orifice (upon insertion into an opening of the support).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Zhang and incorporated the teachings of the opposing face parts are configured to be flexible and arranged so that the opposing face parts press against an edge of a locating orifice, such as taught or suggested by Steen, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of elastically coupling the locating pins to the locating orifices.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Curlee et al. (US 6351380 B1, herein referred to as: Curlee).
Regarding claim 9, Zhang does not explicitly teach that at least one of the locating pins is bi-material, obtained by bi-injection, the rigid part being made from a first material and the flexible part being made from a second material.
Curlee teaches or suggests (Figs. 1-2) at least one of the locating pins is bi-material (as described in col. 2, lines 4-13), obtained by bi-injection (as described in col. 2, lines 4-13), the rigid part being made from a first material and the flexible part being made from a second material (as described in col. 2, lines 4-13).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Zhang and incorporated the teachings of at least one of the locating pins is bi-material, obtained by bi-injection, the rigid part being made from a first material and the flexible part being made from a second material, such as taught or suggested by Curlee, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of reducing the cost or complexity of manufacturing the device.

Response to Arguments
Applicant's arguments filed 02 May 2022 with respect to claims 1-2, 10-13, and 15 have been fully considered but they are not persuasive.	
In response to Applicant’s argument that Zhang failed to disclose, or merely suggest, “…an optical unit that interfaces with the light source through the support that is configured to form a light beam…wherein a portion of the locating orifices are shaped slightly oblong such that the respective number of locating pins that mate with the portion of the locating orifices are provided clearance play between the respective locating pins and locating orifices upon interface of the support with the optical unit…,” the Examiner respectfully disagrees. 
In the instant case, Zhang discloses (Figs. 1-5) a light module of a motor vehicle lighting or signaling device (Figs. 1-5), comprising: at least one light source (2-1) mounted on a support (2); an optical unit (1) that interfaces with the light source (via 1-3 and 1-4) through the support (2, via 2-3 and 2-4) that is configured to form a light beam (a light beam emitted from the concave emission surface of 1)…wherein a portion of the locating orifices (2-2 and 2-4) are shaped slightly oblong (as shown in Figs. 3 and 5, i.e. a portion of the locating orifices 2-2 and 2-4 are slightly oblong, i.e. are elongated in shape) such that the respective number of locating pins (1-4) that mate with the portion of the locating orifices (2-4) are provided clearance play between the respective locating pins and locating orifices upon interface of the support with the optical unit (as shown in Fig. 5, i.e. the oblong shape of the orifice 2-4, as well as the dimension of the locating pin 1-4 provides for clearance play to allow the pins to be flexed within the locating orifices and removed if so desired), as outlined in the rejection above. Thus, Zhang reasonably discloses the above-recited claim limitation.

Applicant’s arguments with respect to claims 3-9, 14, and 16 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see US 2008/0106897 A1, to Yoon et al., pertinent to the feature of split pins, and US 10,408,248 B1 to Safry, pertinent to the feature of clearance play for slight movement/adjustment of a coupling portion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.J.C/Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875